t c summary opinion united_states tax_court larry minnick and charla minnick petitioners v commissioner of internal revenue respondent docket no 8427-00s filed date marshall h barkin for petitioners brandi b darwin for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and the issue for decision is whether petitioners’ amway activity in and was operated for profit such that petitioners may deduct expenses related to that activity in amounts greater than those allowed in the notice_of_deficiency some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in palatka florida on the date the petition was filed in this case from through petitioner husband worked hours per week as a maintenance supervisor for georgia pacific corporation while petitioner wife worked as a teaching assistant petitioners both have been involved with an amway distributorship since operating it under the name minnick enterprises amway a supplier of various products for personal 1the adjustment in the notice_of_deficiency to the medical_expense_deduction is computational and will be resolved by the court’s holding on the issue in this case 2petitioner husband stated at trial that petitioners are now quixtar distributors rather than amway distributors although the exact nature of the relationship between amway and quixtar remains unclear quixtar apparently is a new computerized sales system which is related to amway but which is used for both amway and nonamway products because petitioners appear to have been continued use uses a direct marketing approach to promote sales of its products it is based on an incentive system whereby a distributor’s sales are rewarded by bonus checks in addition to earning commissions on their retail sales to consumers distributors can increase their proceeds through the sale of products by individuals whom the distributor recruits the former are known as upliners or sponsors while the latter are known as downliners upliners sell amway products to downliners at the same prices at which the upliners purchased them and then earn bonuses based on the volume of the sales thus the wider the network of downliners a distributor creates the greater is the distributor’s profit potential petitioners did not have written contracts with their sponsors or any of their downliners prior to becoming distributors for amway petitioners did not review the financial records of any other amway distributor regarding that distributor’s success with amway nor did they have a written business plan detailing how they intended to profit from their distributorship petitioners however did speak with existing amway distributors concerning the nature of amway operations petitioners received reports from their upliner and from continued primarily involved in the purchase and promotion of amway products we will continue to refer to their activity as an amway distributorship amway regarding their downliners these reports summarized order activity and bonus information petitioners maintained a contemporaneous diary of meeting activities but they did not maintain periodic financial statements for the distributorship during petitioners constructed a building on their residential property a pole barn which for a short_period of time was used in part for storage of amway products however at some point during the years in issue petitioners no longer needed to store products and the building subsequently was used for entirely unrelated purposes on average petitioners devoted approximately nights per week and approximately weekends per month to the amway activity petitioners’ taxable wage and salary income was as follows for each respective year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners reported the following amway-related gross_income and net losses on their joint federal_income_tax returns for taxable years through gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_loss big_number big_number big_number big_number big_number big_number in the notice_of_deficiency which relates only to taxable years and respondent determined that the income petitioners received from their amway activity was not earned in connection with an activity conducted for profit thus respondent determined that petitioners were required to report the amway- related_income as other income on the front of petitioners’ form sec_1040 u s individual_income_tax_return rather than as business income on the schedules c profit or loss from business respondent accordingly disallowed the related schedule c expenses which were in excess of the amway income and recharacterized the remaining related expenses as miscellaneous_itemized_deductions subject_to the 2-percent floor under sec_67 petitioners argue that the amway activity was engaged in for profit and that the related expenses should therefore be allowed in full as deductions in order for expenses_incurred in connection with an activity to be deductible the expenses generally must have been ordinary and necessary either in carrying_on_a_trade_or_business or in an activity engaged in to produce income sec_162 sec_212 90_tc_960 affd 899_f2d_18 9th cir in order for the expenses to be deductible in either situation taxpayers must have conducted the activity with the intent to make a profit elliott v commissioner supra pincite alternatively taxpayers may claim a deduction under sec_183 to the extent of the income derived from the activity if they otherwise meet the 3respondent also determined that if petitioners were found to have had a profit objective a portion of the claimed amway- related expenses was nevertheless not deductible under sec_162 based on our holding we need not address this alternative position requirements of that section the test to determine whether a taxpayer conducted an activity for profit is whether he or she engaged in the activity with an actual and honest objective of earning a profit 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide as determined from a consideration of all the facts and circumstances keanini v commissioner supra dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir more weight is given to objective facts than to the taxpayer’s statement of his or her intent 72_tc_659 sec_1_183-2 income_tax regs the regulations under sec_183 provide nine nonexclusive factors to be used in determining whether a taxpayer is conducting an activity with the intent to make a profit sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation id no single factor controls other factors may be considered and the mere fact that the number of factors indicating the lack of a profit objective exceeds the number indicating the presence of a profit objective or vice versa is not conclusive id application of the factor sec_1 manner in which the taxpayer carries on the activity a profit objective may be indicated where the taxpayer operates the activity in a businesslike manner and keeps complete and accurate books_and_records sec_1_183-2 income_tax regs petitioners’ amway activities were not conducted in a sufficiently businesslike manner petitioners did not maintain their own business records other than notes of meetings in a daily planner petitioners did not present evidence of any formal budgets profit projections or break-even analyses which had been prepared in connection with their distributorship although certain reports were provided to petitioners by amway and by their upliners these were merely summary reports and show no independent effort by petitioners to track and or improve upon the financial progress of the distributorship furthermore petitioners did not make any substantial alterations in an attempt to improve the manner in which they conducted their operations even after six or more years of losses we find that this factor favors respondent the expertise of the taxpayer or his advisers a profit objective may be indicated where the taxpayer carries on an activity in accordance with practices learned from extensive study of accepted business and economic practices or consultation with experts involved therein sec_1_183-2 income_tax regs petitioners sought the advice of persons who might be considered experts in amway-related activities petitioners attended various events conducted regularly which they believed would provide the expertise necessary to make their distributorship profitable although no evidence shows that petitioners sought the advice of experts outside the amway organization who might have had a more objective viewpoint regarding business plans and strategies we find that this factor favors petitioners time and effort expended by the taxpayer a profit objective may be indicated where the taxpayer uses much of his personal time and effort to carry on the activity sec_1_183-2 income_tax regs petitioners devoted approximately two nights per week and approximately two weekends per month to the amway activity this time was spent in delivering products and in traveling to other individuals’ homes for evening meetings as well as to monthly meetings and quarterly major functions in addition petitioners concentrated on recruiting downliners from whom income could be derived independently from the direct efforts of petitioners rather than making direct sales we find that this factor favors petitioners expectation that assets used in the activity would appreciate in value despite a lack of profit from current operations a profit objective may be indicated where a taxpayer intends to earn an overall profit with income earned from operations together with the appreciation in the value of assets used in the activity sec_1_183-2 income_tax regs the pole barn constructed on petitioners’ property was used temporarily in part for amway- related purposes however this structure was used for amway activities only temporarily and there is no indication that petitioners intended to realize significant appreciation from it we find that this factor remains neutral taxpayer’s success in other activities a profit objective may be indicated where the taxpayer has in the past taken similar activities and made them profitable despite initial unprofitability sec_1_183-2 income_tax regs no evidence was produced showing that either of petitioners had ever engaged in activities similar to amway or that either had ever been involved with making other activities profitable we find that this factor favors respondent taxpayer’s history of income or losses and the amount of occasional profit if any a profit objective is strongly indicated where the taxpayer has experienced a series of profitable years sec_1 b income_tax regs a series of losses_incurred during the startup stage of an activity does not necessarily indicate the lack of a profit objective but it may so indicate if the losses continue beyond the customary startup_period and are not otherwise explainable as due to customary business risks id petitioners sustained substantial losses in their distributorship activities for at least six consecutive years no profits were ever earned from the activity and there is no indication that amway distributorships which may eventually become profitable sustain such substantial and prolonged losses furthermore petitioner husband’s testimony indicates that the income earned from the distributorship was directly related to certain major expenses implying a correlation between income levels and expense levels which would in effect always preclude the 4the profits and or losses from the activity in the years through and after are not in the record realization of a profit we find that these factors favor respondent financial status of the taxpayer a profit objective may be indicated where the taxpayer does not have substantial income from sources other than the activity sec_1_183-2 income_tax regs petitioners’ separate wage and salary income provided a substantial source_of_income apart from the distributorship petitioners’ taxable_income from their employment for and was in the amount of dollar_figure and dollar_figure respectively we find that this factor favors respondent elements of personal pleasure or recreation a lack of profit objective may be indicated where there are personal motives for carrying on the activity especially where the motive is personal pleasure or recreation sec_1 b income_tax regs profit need not be the only objective however and personal motives may coexist with an actual and honest intent to derive a profit id the significance of personal motives in this case is difficult to gauge on the one hand petitioners expended a substantial amount of time in activities such as driving long distances which would appear to lack elements of pleasure or recreation on the other hand much of petitioners’ activities involved elements which were very personal in nature such as frequently visiting family members who were also involved in amway we find that this factor remains neutral as previously stated more weight must be given to objective facts indicating a profit objective than to petitioners’ statement of intent dreicer v commissioner supra after considering the objective factors detailed above we find especially relevant the manner in which petitioners carried on the amway activity and petitioners’ history of losses and lack of profits we find from these and the other objective facts in the record that petitioners did not have an actual and honest intent to profit from the amway activity in and reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
